DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/26/2022 following the Non-Final Rejection of 05/25/2022. Claims 1, 4 and 8 were amended. Claims 1-20 are currently pending with claims 16-20 being withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the rejection(s) of claim(s) 4 and 8-9 under 35 USC § 112 have been fully considered and are persuasive.  
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 112 have been fully considered but are not fully persuasive. The antecedent basis rejection previously made is withdrawn. However, new rejections have been made in light of the amendments made to the claims. See 35 USC § 112(b) rejections below for details.
Examiner Note: since amendments for overcoming the rejections below are not readily apparent to the Examiner, Applicant is invited to request an interview with Examiner to discuss potential amendments to claim 1 to overcome the 35 USC § 112(b) rejection of claim 1 detailed below. 
The reasons for allowance for claim 1 detailed below may be helpful in determining potential claim amendments. Broadening the scope of the claim recited in the preamble such that the body of the claim is related to more than just the singular “sealing member” that is recited in the preamble is one possible route to explore for potential claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 18 recites “a first seal member of the plurality of seal members” but should likely read “a first sealing member of the plurality of sealing members” so as to more properly align with the language used in the preamble of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first spline seal slot of a first seal member" in line 18 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim limitations recited in the body of the claim relate to “the sealing member” introduced at the beginning of the preamble of the claim, thus it is not possible for “the first spline seal slot of a first sealing member” to have been established given what the scope of the claim is.
Claim 1 recites the limitation "the second spline seal slot of a second, adjacent sealing member" in line 19 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim limitations recited in the body of the claim relate to “the sealing member” introduced at the beginning of the preamble of the claim, thus it is not possible for “the second spline seal slot of a second, adjacent sealing member” to have been established given it is outside the scope of the claim.
Regarding Claim 1, the limitation “wherein the first spline seal slot of a first seal member of the plurality of seal members and the second spline seal slot of a second, adjacent sealing member in the sealing assembly including the plurality of sealing members” renders the claim indefinite since the limitations recited in this section are beyond the scope of “a sealing member” recited in the preamble; the structural limitations recited in the body of the claim are directed towards “the sealing member” and not towards a plurality of sealing members of the sealing assembly. This section renders the claim indefinite since the limitations in the body of the claim are related to “a sealing member”, is it not clear how its interaction with ‘a second, adjacent sealing member’ would limit its structure, particularly since the second sealing member does not seem to have any limitations connected to it other than possessing a second spline seal slot. 
Regarding Claim 1, it is not clear based on the phrasing in said claim whether or not the first sealing member (see line 18 of claim 1) and/or the second sealing member (see line 19 of claim 1) would have all the limitations recited for the “sealing member” in the body of the claim (i.e. lines 4-17 of claim 1).
Regarding Claim 1, the limitation “a first seal member” (interpreted as “first sealing member” see claim objection above) renders the claim indefinite since it is not clear whether the ‘first [sealing] member’ is in reference to “the sealing member” recited prior to the claim body, or is intended to be a separate/distinct sealing member from “the sealing member” recited prior to the body of the claim. 
Regarding Claim 1, the limitation “a second, adjacent sealing member in the sealing assembly” renders the claim indefinite since this limitation relates to structure which is outside the scope of the claim. The scope of claim 1 is “a sealing member” as established by the preamble. The limitations related to a secondary sealing member renders the claim indefinite since it is a limitation beyond what would pertain to “the sealing member” recited in the preamble.

Claims 2-4 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claim 1. 

Allowable Subject Matter
Claims 5-15 are allowed.
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Examiner Note: Applicant is advised to request an interview with the Examiner to discuss amending claim 1 such that it overcomes the 35 USC § 112(b) rejection while maintaining novelty in view of the prior art of record. 
	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, no prior art was found which disclosed of a first sealing member and a second sealing member (each possessing the structural limitations recited for “the sealing member” in the claim 1) ‘where the first spline seal slot of the first sealing member interfaces with the second spline seal slot of the adjacent second sealing member, the first spline seal-entry opening of the first spline seal slot being at a first radial position that is different than a second radial position of the second spline seal-entry opening of the second spline seal slot, the first spline seal slot and second spline seal slot cooperating to retain a spline seal therein’. References such as US 2012/0321437, US 11156098 and US 9540940 present a sealing member with more than one seal slot on each slash face of said sealing member, such that a first seal slot on a first slash and a second seal slot on a second slash face could be defined so that the first seal slot and second seal slot are at different radial positions (for an example of this, see left outer seal 156 and right inner seal 158 in fig. 5 of US 9540940 which are shown to be at different radial positions). However, these references fail to anticipate or render obvious the limitation of the spline seal-entry openings at different radial locations being for spline seal slots which cooperate with each other to retain a spline seal therein. As such, the features referenced above render the claim novel over the prior art of record.
For claim 5, see rational provide in the prior office action dated 05/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745